Citation Nr: 0425022	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  02-04 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
breast reduction surgical scars.  


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel





INTRODUCTION

The veteran had active duty from August 1988 to January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that granted service connection for 
breast reduction surgery scars, and assigned a 10 percent 
evaluation.  

This case was previously before the Board in July 2003, at 
which time it was remanded for further development.  Such 
development having been completed, the case is again before 
the Board for appellate review.


FINDING OF FACT

The veteran's breast reduction surgical scars on the right 
and left sides are painful and tender.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 10 percent, 
but not higher, for surgical scars of the left breast are 
met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804, 7805 (prior and subsequent to 
August 30, 2002).

2.  The criteria for a disability evaluation of 10 percent, 
but not higher, for surgical scars of right breast are met.  
38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (prior and subsequent to August 
30, 2002).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify and assist the veteran in the 
development of facts pertinent to her claim.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Concerning VA's duty to notify the 
appellant, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  A notice, 
as required by 38 U.S.C. § 5103(a), must also be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA satisfied this duty by means of letters to the veteran 
from the RO dated in January 2001 and December 2003.  The RO 
notified the veteran of the information and evidence needed 
to substantiate and complete her claim and of what part of 
that evidence she was to provide and what part VA would 
attempt to obtain for her.  She was also asked to submit 
evidence and/or information in her possession to the RO.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Both letters complied with the content requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The January 
2001 letter was issued prior to the April 2001 determination 
to grant service connection.  See VAOPGCPREC 8-2003. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records and post-service VA treatment records.  No private 
records were indicated.  There is no indication of any 
relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d).  The veteran was last examined by VA in 
January 2004, pursuant to the Board's July 2003 remand.  From 
that examination, a thorough and contemporaneous VA 
examination report and color photographs of the scarring were 
provided for the record.  No further examination is not 
warranted and no further assistance to  the veteran is 
required.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Legal analysis

The veteran alleges that her breast reduction scars are more 
disabling than currently evaluated.  She was afforded a VA 
examination in March 2001.  The examiner stated that it was 
reasonable to expect either no tenderness or a mild amount of 
tenderness post-operatively, and perhaps a mild amount of 
numbness in the areola area; and that the veteran was 
experiencing more than what would be expected for the type of 
surgery that she had.  Physical examination revealed that the 
veteran was in no acute distress.  There were bilateral 
breast reduction scars from medial to lateral aspect of both 
breasts extending underneath both breasts.  There were 
surgical scars at the border of both areola.  Both nipples 
and areola were completely devoid of sensation.  There was a 
3 centimeter surgical drainage scar lateral to both breasts, 
which was moderately tender.  The surgical scars inferior to 
the breasts were very mildly tender.  There was moderate to 
severe tenderness at their proximal medial extent for a 
distance of about 3 centimeters.  A 1.5 centimeter scar at 
the proximal medial portion of the right breast was noted, 
and was moderately tender.  There were no other tumors or 
tenderness within the substance of the breasts.  

An initial 10 percent disability evaluation was assigned by 
way of the April 2001 rating decision, for scarring which was 
tender and painful on objective demonstration, effective from 
April 1997.  A temporary total rating was assigned from 
January to April 1997.  

In July 2003, the Board remanded the claim for further 
development.  VA treatment records were obtained showing that 
at annual gynelogical examination in June 2002, there were 
surgical scars on the breasts from reduction extending into 
axilla.  There were no masses, nipple discharge, or axillary 
adenopathy.  

At VA examination in January 2004, the veteran reported that 
she had painful scars in the intermammary areas medial to 
each breast, and that the drain sites in the lateral chest 
wall were sore all of the time.  She complained that she had 
decreased sensation in her nipples bilaterally, and that the 
nipples were different sizes.  Examination revealed that the 
breasts were pendulous.  Breast scars were photographed by 
medical media and were submitted with the examination report.  
Aureola were of different sizes.  The left one was 2.2 
centimeters in diameter, the right one was 3 centimeters.  
They were symmetrically placed in the breast.  It was noted 
that the veteran's primary complaint was of the painful 
scarring medially in both breasts.  The left side scar was 11 
centimeters long and 6 millimeters wide, with some 
subcutaneous fascia irregularity.  The right medial scar was 
11 centimeters long and 1 centimeter wide and also slightly 
irregular due to both adipose tissue and fascia adhesions in 
its upper cephalad 3 centimeters.  The lateral scar on the 
left was 10 centimeters by 1.4 centimeters in width.  The 
right lateral scar was 21 centimeters in length times 1 
centimeter in width.  None of those scars were adhesed to 
underlying fascia.  They were slightly atrophic and 
hypopigmented as were the circumferential scars around the 
nipples.  The nipple piloerection was normal bilaterally.  
The veteran had diminished light touch sensation over both 
aureola and nipples.  

Neurological examination revealed no evidence of motor 
neuropathy.  The light touch sensation about the chest wall 
and over the breast tissue otherwise was entirely within 
normal limits, it was dysesthetic over the scars medial to 
both breasts and it was dysesthetic over the most distal 
inferior part of her scars where she said the drains were 
placed post-operatively.  The remainder of the scars were 
nonadhesed and nontender.  The scars were superficial except 
for the scars that were medial to both breasts and the upper 
3 centimeter was associated with fascial adhesion, fascial 
tenderness, and adipose tissue collection at the cephalitic 
extent of those scars.  There was no area of ulceration.  
There was no area of abnormal nourishment or adhesion that 
should provide limitation of motion.  

The impression was status post bilateral reduction 
mammoplasty with hypoesthetic nipples and painful scarring at 
the medial extent and lateral extent of both chest wall 
incisions.  

Disability evaluations are determined by the application of a 
Schedule of Ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  38 U.S.C.A. 
§ 1155 (West 2002).  Separate Diagnostic Codes identify 
various disabilities.  Where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  

When the assignment of an initial rating award is at issue, 
VA must consider all evidence of the veteran's disability as 
is necessary to evaluate the severity from the effective date 
of service connection through the present.  It is not only 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
"staged" ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's breast reduction surgery scars are rated under 
38 C.F.R. § 4.116, Diagnostic Code 7804.  The regulations for 
evaluation of skin disabilities were revised during the 
course of this appeal, effective on August 30, 2002.  67 Fed. 
Reg. 49590 (July 31, 2002).  The Board will consider both the 
old and new versions of the criteria to the veteran's claim, 
as did the RO.

Residual superficial scarring must be poorly nourished with 
repeated ulceration for a 10 percent rating.  38 C.F.R. 
§ 4.117, Diagnostic Code 7803 (prior to August 30, 2002).  
Scars, other than disfiguring facial scars, residuals of 
second or third degree burns, or scars that are poorly 
nourished, etc., are rated on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(prior to August 30, 2002).  A 10 percent rating may be 
assigned for scars which are superficial, tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (prior to August 30, 2002).  

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than 
head, face, or neck, that are deep or that cause 
limited motion:  Area or areas exceeding 144 square 
inches (929 sq. cm.) warrant a 40 percent rating; area 
or areas exceeding 72 square inches (465 sq. cm.) 
warrant a 30 percent rating; area or areas exceeding 
12 square inches (77 sq. cm.) warrant a 20 percent 
rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than 
head, face, or neck, that are superficial and that do 
not cause limited motion: Area or areas of 144 square 
inches (929 sq. cm.) or greater warrant a 10 percent 
rating.

Diagnostic Code 7803, scars, superficial, unstable 
warrant a 10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated 
based on limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1)  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of  extremities or trunk, will be separately rated and 
combined  in accordance with § 4.25 of this part.

(2)  A deep scar is one associated with underlying 
soft tissue damage.

(3)  A superficial scar is one not associated with 
underlying soft tissue damage.

(4)  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the 
scar.

(5)  A 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though 
amputation of the part  would not warrant a 
compensable evaluation.  (See § 4.68 of this part on 
the amputation rule.)

Applying the above criteria to the facts of this case, the 
Board finds that the requirements for a 10 percent evaluation 
for scars of each breast have been met.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (prior and subsequent to August 
30, 2002).  The veteran has complained of bilateral breast 
pain and tenderness.  Pain and tenderness of both breasts 
were objectively noted at VA examinations in March 2001 and 
January 2004.  This is the highest rating available under the 
old and new versions of diagnostic codes 7803 and 7804 and 
the new version of diagnostic code 7802.  With respect to the 
new version of diagnostic code 7801, as described above, 
there have been no findings of deep scars covering an area 
exceeding 12 square inches (77 centimeters) so as to warrant 
a higher rating.  

With respect to functional impairment under the old and new 
versions of diagnostic code 7805, other objective findings 
have included no sensation in the nipples and areola areas in 
March 2001 and diminished sensation to light touch in January 
2004.  There are no tumors or tenderness within the substance 
of the breasts, objectively.  There is normal pilorectition 
of the nipples, bilaterally.  There is no evidence of motor 
neuropathy and no ulceration, abnormal nourishment or 
adhesion producing limitation of motion.  Accordingly, a 
higher rating is not warranted under this code.  

Therefore, the veteran's surgical scars from breast reduction 
may be reasonably evaluated separately, for each breast under 
Diagnostic Code 7804, which encompasses a 10 percent 
evaluation for pain and tenderness.  As the surgical 
residuals are productive of no additional functional 
impairment, an evaluation higher than 10 percent is not for 
assignment under either the old or new criteria for either 
breast.  Accordingly, separate evaluations of 10 percent are 
granted for breast reduction surgery scars of each breast, 
but no more than 10 percent.  

Under Diagnostic Code 7628, benign neoplasms of the 
gynecological system or the breasts are rated according to 
the impairment in function of the urinary or gynecological 
systems, or the skin.  In this case, neither the veteran nor 
the medical evidence indicates that any impairments of the 
urinary or gynecological system are associated with the 
veteran's breast reduction surgery.  Criteria pertaining to 
genitourinary and gynecological systems is not for 
application in this decision.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is:  a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).  The veteran has had no recent periods of 
hospitalization for her service-connected scars.  Moreover, 
it was noted in March 2001 that she had been working for the 
past year as an in-home care companion for the elderly.  In 
January 2004, she was employed in a hospital.  Accordingly, 
the veteran's disability picture does not present such an 
exceptional or unusual disability picture to render 
§ 3.321(b)(1) applicable.  


ORDER

Separate initial ratings of 10 percent, but not higher, for 
breast reduction surgical scars of the left and right breasts 
are granted, subject to the regulations pertinent to the 
disbursement of monetary funds.


	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



